DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3, 8, 9, 15, 16, 21, 22, 28, 29, 33, 34, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the support members” in line 2, which lacks proper antecedent basis. For examining purposes the limitations will be interpreted as --support members--. 
b.	The term “about” in claims 8, 9, 16, 21, 22, 29, 33, 34, and 41 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes the claims will be examined under their merits.
c.	Claims 15, 28, and 40 recites “EPDM” which is unclear as to what this means. For examining purposes the limitation will be interpreted as --ethylene propylene diene monomer rubber--.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) *** is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooney (U.S. Patent Publication No. 2017/0074606A1) in view of Simpson (U.S. patent No. 3,238,932).

Regarding claim 1, Cooney discloses a fluid coil (figs 1-4) comprising: 
a tube bundle (10) having a series of straight tubing runs (see annotated fig 2 below) and a series of return bends (13) extending between and fluidically connecting ones of the straight tubing runs; 
an expansion header (18) fluidically connected to at least some of the return bends.

    PNG
    media_image1.png
    553
    792
    media_image1.png
    Greyscale

However, Cooney does not explicitly disclose a polymeric material disposed in the expansion header, the polymeric material having an initial shape being compressible to repeatedly expand and contract between a first volume in which water is present in the tube bundle and a second volume in which the water undergoes a phase change,
 wherein contraction of the polymeric material absorbs an increase in volume as the water undergoes phase change to prevent stressing and rupture of the tube bundle, and 
wherein upon an opposite phase change, the polymeric material returns to its initial shape.
Simpson, however, discloses a heat exchanger (fig 2) wherein a polymeric material (58, as the drawings indicate a rubber material, see MPEP 608.02) disposed in an expansion header (54), the polymeric material having an initial shape being compressible to repeatedly expand and contract between a first volume in which water is present in the tube bundle and a second volume in which the water undergoes a phase change (col 3, line 26-col 4, line 5),
 wherein contraction of the polymeric material absorbs an increase in volume as the water undergoes phase change to prevent stressing and rupture of the tube bundle, and 
wherein upon an opposite phase change, the polymeric material returns to its initial shape (col 3, line 26-col 4, line 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney to provide the polymeric material of Simpson in order to purge air from the system (see col 1, lines 10-60, Simpson). 

Regarding claim 2, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney further discloses a fin pack (12).  

Regarding claim 3, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney further discloses wherein the tube bundle (10) and fin pack (12) are mounted within support members (11). 

Regarding claim 4, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney further discloses a first plurality of return bends (13) on a first side of the tube bundle (10) and a second plurality of return bends (13) on a second side of the tube bundle, the first plurality of tube bends extending between and fluidically connecting ones of the straight tubing runs (see annotated fig 2 below) on the first side of the tube bundle and the second plurality of tube bends extending between and fluidically connecting ones of the straight tubing runs on the second side of the tube bundle.


    PNG
    media_image2.png
    553
    792
    media_image2.png
    Greyscale


Regarding claim 5, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney further discloses a first expansion header (18) fluidically connected to the first plurality of return bends (13) and a second expansion header (18) fluidically connected to the second plurality of return bends (13).

Regarding claim 8, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney, as modified, does not explicitly disclose wherein the polymeric material has a working temperature in a range of about -40°F. to about 250°F. However, since Cooney, as modified, discloses a polymeric material (58, Simpson) with a working temperature, the exact working temperature is considered a result-effective variable, i.e. a variable with achieves a recognized result. In this case the recognized result is the working temperature will determine the effectiveness of the expansion and contraction of the polymeric material. It would not have been inventive to determine the optimal working temperature and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have working temperature in a range of about -40°F. to about 250°F.

Regarding claim 12, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney, as modified, further discloses wherein the polymeric material (58, Simpson) is an elastomer (as it is a rubber). 

Regarding claim 13, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney, as modified, further discloses wherein the polymeric material (58, Simpson) is a pressurizable bladder (fig 2, Simpson).

Regarding claim 17, Cooney discloses a system to prevent the rupture of a tube bundle in a fluid coil (figs 1-4), the fluid coil having a tube bundle (10) having a series of straight tubing runs (see annotated fig 2 below) and a series of return bends (13) extending between and fluidically connecting ones of the straight tubing runs, the system comprising: 
an expansion header (18) fluidically connected to at least some of the return bends. 

    PNG
    media_image1.png
    553
    792
    media_image1.png
    Greyscale

However, Cooney does not explicitly disclose a polymeric material disposed in the expansion header, the polymeric material having an initial shape being compressible to repeatedly expand and contract between a first volume in which water is present in the tube bundle and a second volume in which the water undergoes a phase change,
 wherein contraction of the polymeric material absorbs an increase in volume as the water undergoes phase change to prevent stressing and rupture of the tube bundle, and 
wherein upon an opposite phase change, the polymeric material returns to its initial shape.
Simpson, however, discloses a heat exchanger (fig 2) wherein a polymeric material (58, as the drawings indicate a rubber material, see MPEP 608.02) disposed in an expansion header (54), the polymeric material having an initial shape being compressible to repeatedly expand and contract between a first volume in which water is present in the tube bundle and a second volume in which the water undergoes a phase change (col 3, line 26-col 4, line 5),
 wherein contraction of the polymeric material absorbs an increase in volume as the water undergoes phase change to prevent stressing and rupture of the tube bundle, and 
wherein upon an opposite phase change, the polymeric material returns to its initial shape (col 3, line 26-col 4, line 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney to provide the polymeric material of Simpson in order to purge air from the system (see col 1, lines 10-60, Simpson). 

Regarding claim 18, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney further discloses wherein the expansion header (18) is fluidically connected to each of the return bends (13) on a side of the tube bundle (10).

Regarding claim 21, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney, as modified, does not explicitly disclose wherein the polymeric material has a working temperature in a range of about -40°F. to about 250°F. However, since Cooney, as modified, discloses a polymeric material (58, Simpson) with a working temperature, the exact working temperature is considered a result-effective variable, i.e. a variable with achieves a recognized result. In this case the recognized result is the working temperature will determine the effectiveness of the expansion and contraction of the polymeric material. It would not have been inventive to determine the optimal working temperature and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have working temperature in a range of about -40°F. to about 250°F.

Regarding claim 25, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney, as modified, further discloses wherein the polymeric material (58, Simpson) is an elastomer (as it is a rubber). 

Regarding claim 26, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney, as modified, further discloses wherein the polymeric material (58, Simpson) is a pressurizable bladder (fig 2, Simpson).

Regarding claim 29, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the bladder is pressurized to about 120 psi to 150 psi. However, since Cooney, as modified, teaches a pressurized bladder, the each range of pressure is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the pressure will determine the amount of force the material applies to the fluid. It would not have been inventive to determine the optimal pressure and it would have been obvious before the effective filing date of the claimed invention for the bladder to be pressurized to about 120 psi to 150 psi.

Regarding claim 30, Cooney discloses a method to prevent the rupture of a tube bundle in a fluid coil, the fluid coil having a tube bundle (10) having a series of straight tubing runs (see annotated fig 2 below) and a series of return bends (13) extending between and fluidically connecting ones of the straight tubing runs, and an expansion header (18) fluidically connected to at least some of the return bends, the method comprising: 

    PNG
    media_image1.png
    553
    792
    media_image1.png
    Greyscale

However, Cooney does not explicitly disclose disposing in the expansion header a polymeric material having an initial shape, the polymeric material being compressible to repeatedly expand and contract between a first volume in which water is present in the tube bundle and a second volume in which the water undergoes a phase change, wherein contraction of the polymeric material absorbs an increase in volume as the water undergoes the phase change to prevent stressing and rupture of the tube bundle, and wherein upon an opposite phase change, the polymeric material returns to its initial shape.
Simpson, however, discloses a heat exchanger (fig 2) wherein a polymeric material (58, as the drawings indicate a rubber material, see MPEP 608.02) disposed in an expansion header (54), the polymeric material having an initial shape being compressible to repeatedly expand and contract between a first volume in which water is present in the tube bundle and a second volume in which the water undergoes a phase change (col 3, line 26-col 4, line 5),
 wherein contraction of the polymeric material absorbs an increase in volume as the water undergoes phase change to prevent stressing and rupture of the tube bundle, and 
wherein upon an opposite phase change, the polymeric material returns to its initial shape (col 3, line 26-col 4, line 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney to provide the polymeric material of Simpson in order to purge air from the system (see col 1, lines 10-60, Simpson). 

Regarding claim 33, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney, as modified, does not explicitly disclose wherein the polymeric material has a working temperature in a range of about -40°F. to about 250°F. However, since Cooney, as modified, discloses a polymeric material (58, Simpson) with a working temperature, the exact working temperature is considered a result-effective variable, i.e. a variable with achieves a recognized result. In this case the recognized result is the working temperature will determine the effectiveness of the expansion and contraction of the polymeric material. It would not have been inventive to determine the optimal working temperature and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have working temperature in a range of about -40°F. to about 250°F.

Regarding claim 37, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney, as modified, further discloses wherein the polymeric material (58, Simpson) is an elastomer (as it is a rubber). 

Regarding claim 38, the combination of Cooney and Simpson discloses all previous claim limitations. Cooney, as modified, further discloses wherein the polymeric material (58, Simpson) is a pressurizable bladder (fig 2, Simpson).

Regarding claim 41, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the bladder is pressurized to about 120 psi to 150 psi. However, since Cooney, as modified, teaches a pressurized bladder, the each range of pressure is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the pressure will determine the amount of force the material applies to the fluid. It would not have been inventive to determine the optimal pressure and it would have been obvious before the effective filing date of the claimed invention for the bladder to be pressurized to about 120 psi to 150 psi.

6.	Claim(s) 6, 19, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooney and Simpson as applied to claims 1, 17, and 30 above, and further in view of Buvid et al. (U.S. Patent Publication No. 2017/0082222A1, “Buvid”).

Regarding claim 6, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymeric material is resilient and hydrophobic. Buvid, however, discloses polymeric material which is resilient and hydrophobic (¶0002). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have the polymeric material is resilient and hydrophobic such as taught by Buvid in order to ensure that the water is pushed into the tubes and does not cause leakage. 

Regarding claim 19, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymeric material is resilient and hydrophobic. Buvid, however, discloses polymeric material which is resilient and hydrophobic (¶0002). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have the polymeric material is resilient and hydrophobic such as taught by Buvid in order to ensure that the water is pushed into the tubes and does not cause leakage. 

Regarding claim 31, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymeric material is resilient and hydrophobic. Buvid, however, discloses polymeric material which is resilient and hydrophobic (¶0002). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have the polymeric material is resilient and hydrophobic such as taught by Buvid in order to ensure that the water is pushed into the tubes and does not cause leakage. 


7.	Claim(s) 7, 20, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooney and Simpson as applied to claims 1, 17, and 30 above, and further in view of Vafai et al. (U.S. Patent No. 8,714,461, “Vafai”).

Regarding claim 7, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymeric material has a closed cell structure. Vafai, however, disclose a polymeric material which has a closed cell structure (col 41, lines 15-34). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have the polymeric material have a closed cell structure in order to ensure water does not enter the material. 

Regarding claim 20, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymeric material has a closed cell structure. Vafai, however, disclose a polymeric material which has a closed cell structure (col 41, lines 15-34). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have the polymeric material have a closed cell structure in order to ensure water does not enter the material. 

Regarding claim 32, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymeric material has a closed cell structure. Vafai, however, disclose a polymeric material which has a closed cell structure (col 41, lines 15-34). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have the polymeric material have a closed cell structure in order to ensure water does not enter the material. 

8.	Claim(s) 9, 22, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooney and Simpson as applied to claims 1, 17, and 30 above, and further in view of Strobbe (U.S. Patent Publication No. 2013/0196375A1).

Regarding claim 9, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymeric material has a Shore A hardness of about 50 to 90. Strobbe, however, discloses a polymeric material which has a shore A hardness of 20-90 (¶0190). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have the polymeric material has a Shore A hardness of about 50 to 90 such as taught by Strobbe in order to ensure that the material does not rupture. 

Regarding claim 22, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymeric material has a Shore A hardness of about 50 to 90. Strobbe, however, discloses a polymeric material which has a shore A hardness of 20-90 (¶0190). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have the polymeric material has a Shore A hardness of about 50 to 90 such as taught by Strobbe in order to ensure that the material does not rupture. 

Regarding claim 34, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymeric material has a Shore A hardness of about 50 to 90. Strobbe, however, discloses a polymeric material which has a shore A hardness of 20-90 (¶0190). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have the polymeric material has a Shore A hardness of about 50 to 90 such as taught by Strobbe in order to ensure that the material does not rupture. 

9.	Claim(s) 10, 11, 23, 24, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooney and Simpson as applied to claims 1, 17, and 30 above, and further in view of Scanlon et al. (U.S. Patent Publication No. 2007/0207186A1, “Scanlon”).

Regarding claim 10, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymeric material is chemically resistant and non-reactive. Scanlon, however, discloses a polymeric material is chemically resistant and non-reactive (¶0198). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have the polymeric material is chemically resistant and non-reactive in order to ensure longevity of the system. 


Regarding claim 11, the combination of Cooney, Simpson, and Scanlon discloses all previous claim limitations. Cooney, as modified, further discloses wherein the polymeric material is chemically resistant and non-reactive to chemicals used for corrosion control and microbial control (¶0198). 

Regarding claim 23, the combination of Cooney, Simpson, and Scanlon discloses all previous claim limitations. Cooney, as modified, further discloses wherein the polymeric material is chemically resistant and non-reactive to chemicals used for corrosion control and microbial control (¶0198). 

Regarding claim 24, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymeric material is chemically resistant and non-reactive. Scanlon, however, discloses a polymeric material is chemically resistant and non-reactive (¶0198). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have the polymeric material is chemically resistant and non-reactive in order to ensure longevity of the system. 

Regarding claim 35, the combination of Cooney, Simpson, and Scanlon discloses all previous claim limitations. Cooney, as modified, further discloses wherein the polymeric material is chemically resistant and non-reactive to chemicals used for corrosion control and microbial control (¶0198). 

Regarding claim 36, the combination of Cooney and Simpson discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymeric material is chemically resistant and non-reactive. Scanlon, however, discloses a polymeric material is chemically resistant and non-reactive (¶0198). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cooney, as modified, to have the polymeric material is chemically resistant and non-reactive in order to ensure longevity of the system. 
Allowable Subject Matter
10.	Claims 14-16, 27, 28, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious the claim limitation of wherein the pressurizable bladder is a tube, and further including caps at ends of the tube to close off the tube, and wherein one of the caps includes a fitting for introducing a compressed gas into the tube. Therefore the claims would be allowable if these limitations were provided into the independent claims. 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763